Citation Nr: 0119380	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to 19 March 1996 for 
the grant of a permanent and total disability rating for 
pension purposes (P/T), to include the issue of whether the 6 
March 1996 rating action denying a P/T was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1966 to October 
1969.  This appeal arises from a January 1999 rating action 
that granted a P/T effective 19 March 1996, and a February 
2000 rating action that found no clear and unmistakable error 
(CUE) in the 6 March 1996 rating action that denied a P/T.  
The veteran claims an earlier effective date for the grant of 
a P/T, to include CUE in the 6 March 1996 rating action that 
denied a P/T.  


FINDINGS OF FACT

1. The record contains no statement or communication from the 
veteran or his representative prior to May 1992 which 
constitutes an application for or indicates an intent to 
apply for a P/T.

2. In May 1992, the veteran filed an original claim for a 
P/T.

3. By rating action of December 1993, the RO denied a P/T; a 
timely Notice of Disagreement (NOD) therewith was not 
received within 1 year of the date the veteran was 
notified of the denial.

4. Following the December 1993 rating action, the RO received 
the veteran's reopened claim for a P/T in June 1994.


5. By rating action of July 1995, the RO denied a P/T; a 
timely NOD therewith was not received within 1 year of the 
date the veteran was notified of the denial, but the 
veteran requested a personal appearance before the rating 
board, and he personally appeared before an RO hearing 
officer in September 1995.

6. By rating action of 6 March 1996, the RO hearing officer 
denied a P/T.

7. Following the July 1995 and 6 March 1996 rating actions, 
the RO received the veteran's reopened claim for a P/T on 
19 March 1996.

8. The claim that the 6 March 1996 rating action denying a 
P/T was clearly and unmistakably erroneous was not 
accompanied by any specific allegations of CUE of fact or 
law, or more than a simple disagreement as to how the 
facts were weighed or evaluated.


CONCLUSIONS OF LAW

1. The December 1993 rating action denying a P/T was final as 
to the evidence then considered.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302(a) (2000). 

2. The July 1995 rating action denying a P/T was final as to 
the evidence then considered.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302(a) (2000).

3. The veteran has not submitted a valid claim with respect 
to the issue of whether the 6 March 1996 rating action 
denying a P/T was clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) 
(2000).

4. Under governing law, the effective date of the grant of a 
P/T is no earlier than 19 March 1996.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of the record discloses that in June 1970 the RO 
received the veteran's application for a program of education 
or training under 38 U.S.C. Chapter 34.  On the form, he 
checked a box indicating he had never previously applied for 
any VA benefits, including disability compensation or 
pension.  In another application for the same VA education 
benefits in February 1972, he wrote "not applicable" over 
questions regarding whether he had previously applied for any 
VA benefits, including disability compensation or pension.  
The veteran's September 1973, August and November 1975, and 
August 1976 requests for a change of educational program or 
place of training under 38 U.S.C. Chapter 34 contained no 
reference to a P/T.  

In May 1992, the RO received the veteran's initial formal 
application for a P/T.  On that VA form, he checked a box 
indicating he had never previously applied for any VA 
benefits, and specifically left blank a box to check if he 
had applied for disability compensation or pension.

Of record is a copy of the veteran's application for a period 
of disability and disability insurance benefits from the 
Social Security Administration (SSA), signed by the veteran 
and dated in June 1992, wherein he claimed to have been 
unable to work since April 1988.  He stated that he had 
previously filed a claim for SSA benefits in 1988 and that 
the claim had been denied, and that he had filed a claim for 
VA benefits that was pending.  In an accompanying letter in 
support of his claim, the veteran stated that he had "opened 
a case" following VA hospitalization in approximately June 
1988 in which he was to have been assisted by legal aid, but 
shortly before a hearing that assistant reportedly changed 
jobs, leaving him with another legal assistant who knew 
nothing about his case.  He currently listed a number of 
disabilities and stated that he wanted to file and be treated 
for residuals of exposure to Agent Orange and for a post-
traumatic stress disorder (PTSD).  He also stated that he had 
had residuals of neck and back injuries that he related to 
military service.  He stated that he had filed for disability 
compensation after some of his injuries.  He felt he should 
be receiving SSA or disability benefits from the state or 
federal government, as he was eager to work, but could not 
work for a good part of the time, as his injuries had left 
him unable to do simple physical tasks for the past few 
years.

In July 1992, the RO received a copy of the abovementioned 
letter wherein the veteran made reference to having "opened 
a case" following VA hospitalization in approximately June 
1988.  The letter contained no details regarding the nature 
or type of benefit for which the claim had been made, or the 
specific agency with which the claim had been filed. 

By rating action of December 1993, the RO denied a P/T.  The 
veteran was notified of the denial and of his appellate 
rights by letter of January 1994 and an enclosure thereto, 
respectively.

In a June 1994 statement, the veteran claimed service 
connection for PTSD, and stated that he was currently 
hospitalized at a VA medical facility for treatment thereof.  
He also claimed to have received outpatient treatment for 
this disorder. Also received was VA Form 21-527, Income-Net 
Worth and Employment Statement, signed by the veteran and 
dated in June 1994, wherein he claimed to have last worked 
and become totally disabled in March 1987; he also completed 
parts of the form indicating that he was applying for a P/T. 

In a written statement in support of his application for SSA 
benefits submitted subsequent to an October 1994 SSA hearing, 
the veteran stated that he had filed a claim for SSA benefits 
in approximately June 1988.

By decision of March 1995, the SSA found that, based on the 
veteran's June 1992 application alleging disability since 
April 1988, he was not entitled to a period of disability or 
to disability insurance benefits.

In a May 1995 statement, the veteran requested copies of his 
service medical records.

In a statement of May 1995, the veteran's representative at 
the RO stated that in approximately November 1994 the veteran 
had filed claims for service connection as well as for a P/T.  

By rating action of July 1995, the RO denied a P/T.  The 
veteran was notified of the denial and of his appellate 
rights by letter subsequently that month and an enclosure 
thereto, respectively.

In a statement received subsequently in July 1995, the 
veteran referred to the above RO letter and requested a 
hearing at the RO (essentially a personal appearance before 
the rating board).

Of record is August 1995 correspondence from the veteran's 
attorney to the SSA wherein the attorney noted that the 
veteran initially applied for SSA benefits in 1988, and that 
he could not recall what happened with respect to this 
application due to his alcoholism and psychological problems.  
The attorney stated that the veteran filed another 
application for SSA disability benefits in approximately June 
1992 wherein he alleged the onset of disability in April 
1988.

At a September 1995 hearing before a hearing officer at the 
RO, the veteran testified about his disabilities and why he 
was entitled to a P/T.  The hearing officer stated that it 
did not appear that the veteran had appealed the July 1995 
denial of a P/T, and at the conclusion of the hearing she 
informed the veteran that he could file an NOD if he was 
dissatisfied with any decision.           

By rating action of 6 March 1996, the RO denied a P/T.  The 
veteran was notified of the denial and of his appellate 
rights by letter subsequently that month and an enclosure 
thereto, respectively.

On 19 March 1996, the RO received a letter from the veteran 
wherein he stated that additional information would be 
forthcoming in connection with his claim, and he requested 
additional time to provide that information because his 
disabilities interfered with his ability to obtain it.

Subsequently in March 1996, the RO received the veteran's 
request for a complete copy of his VA claims folder.

Received in May 1996 was the veteran's application to reopen 
his claim for a P/T, together with a copy of a December 1995 
medical employability evaluation of the veteran completed by 
a VA physician, who opined that the veteran had been totally 
and permanently unemployable since he last worked in March 
1988.  Information in the claims folder as well as on the 
employability evaluation form indicates that it was completed 
and originally submitted in connection with the veteran's 
application for SSA benefits through a State agency, and was 
not a VA document.

Received subsequently in May 1996 was additional medical 
information from the veteran in connection with his 
application to reopen his claim for a P/T.

By rating action of June 1996, the RO denied a P/T based on 
the veteran's reopened claim which had been received on 19 
March 1996.  The veteran was notified of the denial and of 
his appellate rights by letter subsequently that month and an 
enclosure thereto, respectively.

By decision of September 1996, the SSA found that, based on 
the veteran's May 1988 application for disability insurance 
benefits, he was entitled to a period of disability 
commencing in April 1988 and to disability insurance 
benefits.  The decision further noted that the veteran had 
filed another application for a period of disability and 
disability insurance benefits in June 1992.    

In October 1996, the RO received a statement from the 
veteran's representative wherein he stated that the veteran 
had recently contacted his office with reference to filing an 
appeal of the 6 March 1996 rating action that denied a P/T.  
The statement was marked as an NOD by the RO.

A Statement of the Case (SOC) on the P/T issue was issued in 
early November 1996.

In mid-November 1996, the RO received a statement from the 
veteran's representative wherein he stated that the veteran 
had recently contacted his office "with reference to 
initiating a claim for reconsideration to establish 
entitlement to"  a P/T.  The representative requested that 
this statement be accepted as an NOD.

In July 1997, the RO received VA Form 21-527, Income-Net 
Worth and Employment Statement, from the veteran, wherein he 
claimed to have last worked and become totally disabled in 
May 1988; he also completed parts of the form indicating that 
he was applying for a P/T.

In August 1997, the RO received a statement from the veteran 
wherein he stated that he wanted to cancel the appeal that 
was submitted without his knowledge in October 1996.  He also 
submitted additional information from the SSA in regard to 
his current claim for a P/T.

The veteran's claims folder contains a written notation by an 
RO official in September 1997 that the veteran had withdrawn 
his NOD, and that a P/T claim was still pending.

In a statement of April 1998, the veteran's representative 
submitted what he described as the veteran's reopened claim 
for a P/T, noting that a P/T had been denied in March 1996, 
and that the veteran had believed that he had reopened his 
claim subsequent to that denial.

By rating action of January 1999, the RO granted a P/T 
effective 19 March 1996, the date he reopened his claim for 
that benefit following a rating action earlier in March that 
had denied a P/T.

By rating action of February 2000, the RO found no CUE in the 
6 March 1996 rating action that denied a P/T, on the grounds 
that the allegations of CUE represented nothing more than a 
disagreement as to how the RO weighed or evaluated the facts 
in arriving at the decision to deny a P/T at that time.

II.  Analysis

The veteran contends, in effect, that an effective date prior 
to 19 March 1996 is warranted for the grant of a P/T.  In 
written argument dated in October 1999, he asserted that his 
P/T claim had remained continuously open since he filed his 
initial claim for that benefit in May 1988; that 4 years had 
elapsed since he submitted a medical employability evaluation 
that found him permanently and totally disabled, as a result 
of which he should have been awarded a P/T at that time; and 
he had been awarded disability benefits by the SSA in October 
1996.  In the January 2000 NOD with the effective date of the 
P/T grant, the veteran's representative claimed CUE in the 6 
March 1996 rating action denying a P/T on the grounds that 
medical evidence in the record at that time consisting of a 
May 1995 VA hospital summary showed a diagnosis of a severe 
post-traumatic stress disorder, and that a P/T should have 
been granted as a result of such severe disability effective 
the date of the veteran's hospital discharge in May 1995.  In 
the April 2000 Substantive Appeal, the veteran's 
representative argued that the veteran's 19 March 1996 
statement was not an application to reopen his claim for a 
P/T, but rather a request for additional time to furnish 
records that had been requested by the VA in connection with 
his pending, ongoing claim for a P/T.  At the May 2000 RO 
hearing on appeal and in written argument dated in July 2000, 
the veteran essentially reiterated his October 1999 
contentions advanced above, arguing that he was entitled to a 
P/T from April 1988, the effective date of his award of SSA 
disability benefits.  In the July 2000 argument, he accused 
the RO of nonspecific CUEs.  In written argument dated in 
June 2001, the veteran's representative argued that the 
effective date of the grant of a P/T should be June 1994, 
when the RO received the veteran's application for that 
benefit, further arguing that his late July 1995 request for 
a personal hearing should have been construed as an NOD with 
the mid-July 1995 rating action that denied a P/T, and his 
September 1995 hearing testimony should have been accepted as 
a Substantive Appeal.  The representative further 
nonspecifically characterized the RO's actions denying an 
earlier effective date for the grant of a P/T as arbitrary, 
capricious, an abuse of discretion, and otherwise not in 
accordance with law.  The representative requests that the 
benefit of the doubt with respect to any issue material to 
the determination on appeal be resolved in the veteran's 
favor.  

A.  An Effective Date Prior to 19 March 1996 for the Grant of 
a P/T

Under the applicable criteria, except as otherwise provided, 
the effective date of an award of a P/T based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An award of P/T may not be effective 
prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1).  For claims received on or after 1 October 
1984, the effective date of an award of a P/T is the date of 
receipt of the claim, except as provided in paragraph 
(b)(1)(ii)(B).  38 C.F.R. § 3.400(b)(1)(ii)(A).  If, within 1 
year from the date on which the veteran became permanently 
and totally disabled, he files a claim for a retroactive 
award and establishes that a physical or mental disability, 
which was not the result of his own willful misconduct, was 
so incapacitating that it prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which he became permanently 
and totally disabled, the disability pension award may be 
effective from the date of receipt of the claim or the date 
on which he became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly-authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2000).

The effective date of pension benefits will be the date of 
receipt of a claim or the date when entitlement arose, 
whichever is the later.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a) (2000).  The evidence 
listed will be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling.  The date of outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of a claim.  When 
submitted by or on behalf of the veteran and entitlement is 
shown, the date of receipt by the VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State or 
other governmental hospitals.  Benefits will be granted if 
the records are adequate for rating purposes; otherwise 
findings will be verified by official examination.  38 C.F.R. 
§ 3.157(b)(1), (3) (2000).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Where disability 
pension entitlement is established based on a claim received 
by the VA on or after 1 October 1984, the pension award may 
not be effective prior to the date of receipt of the pension 
claim unless the veteran specifically claims entitlement to 
retroactive benefits.  The claim for retroactivity may be 
filed separately or included in the claim for disability 
pension, but it must be received by the VA within 1 year from 
the date on which the veteran became permanently and totally 
disabled.  Additional requirements for entitlement to a 
retroactive pension award are contained in 38 C.F.R. 
§ 3.400(b).  38 U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. 
§ 3.151(b) (2000).

An appeal consists of a timely-filed NOD in writing and, 
after an SOC has been furnished, a timely-filed Substantive 
Appeal.  38 C.F.R. § 20.200 (2000).  A written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction (AOJ) 
and a desire to contest the result will constitute an NOD.  
While special wording is not required, the NOD must be in 
terms which can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  
38 C.F.R. § 20.201 (2000).  

A Substantive Appeal should set out specific arguments 
relating to errors of fact or law made by the AOJ in reaching 
the determination being appealed.  To the extent feasible, 
the argument should be related to specific items in the SOC.  
The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2000).  A 
decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board.  
38 C.F.R. § 20.203 (2000).

An NOD may be withdrawn in writing before a Substantive 
Appeal is filed.  38 C.F.R. § 20.204(a) (2000).  Withdrawal 
may be by the appellant or by his authorized representative, 
except that a representative may not withdraw either an NOD 
or a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2000).

The NOD and Substantive Appeal must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another VA office.  In that case, the NOD or Substantive 
Appeal must be filed with the VA office which has assumed 
jurisdiction over the applicable records.  38 C.F.R. § 20.300 
(2000).  

An NOD and/or a Substantive Appeal may be filed by a claimant 
personally, or by his representative if a proper Power of 
Attorney or declaration of representation, as applicable, is 
on record or accompanies such NOD or Substantive Appeal. 
38 C.F.R. § 20.301(a) (2000).

An appeal consists of a timely-filed NOD in writing and, 
after an SOC has been furnished, a timely-filed Substantive 
Appeal.  A Substantive Appeal must be filed within 60 days 
from the date of mailing of the SOC, or within the remainder 
of the 1-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  An extension of the 60-day period for 
filing a Substantive Appeal may be granted for good cause.  A 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing the 
Substantive Appeal.  Otherwise the determination becomes 
final and is not subject to revision on the same factual 
basis in the absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.200, 20.302(a), (b), 20.303 (2000).

The filing of additional evidence after receipt of notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304 (2000).

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a claim for VA benefits, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  When all 
of the evidence is assembled, the VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran has alleged that he filed an 
original claim for a P/T in May 1988, and that he was 
entitled to a P/T from April 1988, the effective date of his 
award of SSA disability benefits.  However, the record is 
devoid of any formal claim for a P/T, or any communication 
from the veteran or his representative indicating an intent 
to apply for a P/T as would constitute an informal claim 
therefor, prior to his initial formal claim for a P/T that 
was received by the RO in May 1992.  Significantly, on the 
May 1992 VA application form for a P/T the veteran checked a 
box indicating that he had never previously applied for any 
VA benefits, and specifically left blank a box to check if he 
had previously applied for VA disability compensation or 
pension.  Moreover, the record contains much evidence that 
the disability benefits the veteran sought and applied for in 
1988 were from the SSA (his June 1992 application for SSA 
benefits and accompanying letter in support of the claim, his 
written statement in support of his application for SSA 
benefits submitted subsequent to an October 1994 SSA hearing, 
and August 1995 correspondence from his attorney to the SSA 
all indicate that he previously filed such SSA claim in 
1988), and no evidence (other than the veteran's contentions) 
that he sought a P/T from the VA prior to May 1992.    

The evidence further indicates that the RO denied the 
veteran's original May 1992 P/T claim by rating action of 
December 1993, but the veteran failed to appeal that denial 
by filing an NOD within 1 year of the January 1994 notice of 
the denial.  Although the veteran claimed service connection 
for PTSD and filed a reopened claim for a P/T in June 1994, 
nothing in this June 1994 correspondence may be reasonably 
construed as an NOD with the December 1993 rating action 
denying a P/T, inasmuch as no statement therein expressed 
dissatisfaction or disagreement with that adjudicative 
determination and a desire to contest the result.  Neither 
was any other correspondence received by the RO from the 
veteran or his representative which may be reasonably 
construed as an NOD with the December 1993 rating action 
prior to the expiration of the 1-year time limit to file such 
NOD in January 1995.  The veteran's written statement 
submitted to the SSA in support of his application for SSA 
benefits sometime subsequent to an October 1994 SSA hearing 
was not an NOD filed with the RO expressing dissatisfaction 
or disagreement with the RO's denial of a P/T in December 
1993.  In the absence of a timely NOD therewith, the Board 
finds that the December 1993 rating action denying a P/T thus 
became final, and the veteran has not claimed CUE therein.

Following the final, unappealed December 1993 rating action 
denying a P/T, the RO received the veteran's reopened claim 
for a P/T in June 1994.  That claim was denied by rating 
action of July 1995, and the veteran was notified of the 
denial and of his appellate rights by letter the same month, 
but he did not file a timely NOD therewith.  Although the RO 
received a statement from the veteran subsequently in July 
1995 wherein he made reference to the earlier July 1995 RO 
notice and requested a hearing at the RO, nothing in this 
July 1995 correspondence may be reasonably construed as an 
NOD with the July 1995 rating action denying a P/T, inasmuch 
as no statement therein expressed dissatisfaction or 
disagreement with that adjudicative determination and a 
desire to contest the result.  Neither was any other 
correspondence, testimony, or document received by the RO 
from the veteran or his representative which may be 
reasonably construed as an NOD with the July 1995 rating 
action prior to the expiration of the 1-year time limit to 
file such NOD in July 1996.  The veteran's attorney's August 
1995 written statement submitted to the SSA in support of the 
veteran's application for SSA benefits was not an NOD filed 
with the RO expressing dissatisfaction or disagreement with 
the RO's denial of a P/T in July 1995.  The veteran's 
September 1995 hearing testimony before a hearing officer at 
the RO wherein he testified about his disabilities and why he 
felt he was entitled to a P/T contained no expression of 
dissatisfaction or disagreement with the July 1995 
adjudicative determination denying a P/T and a desire to 
contest the result.  To the contrary, the hearing officer in 
September 1995 specifically stated for the record that it did 
not appear that the veteran had appealed the July 1995 denial 
of a P/T, and at the conclusion of the hearing she informed 
the veteran that he could file an NOD if he was dissatisfied 
with any decision.  Nothing in the letter the RO received 
from the veteran on 19 March 1996 may be reasonably construed 
as an NOD with the July 1995 rating action denying a P/T, 
inasmuch as he merely requested additional time to provide 
information in connection with his claim, and no statement 
therein expressed dissatisfaction or disagreement with that 
adjudicative determination and a desire to contest the 
result.  For the same reason, the veteran's mere request for 
a copy of his VA claims folder received by the RO 
subsequently in March 1996, the veteran's reopened claim for 
a P/T received in May 1996, and the receipt of additional 
medical information subsequently in May 1996 in connection 
with the reopened claim may not be reasonably construed as an 
NOD with the July 1995 rating action, inasmuch as no 
statement therein expressed dissatisfaction or disagreement 
with that adjudicative determination and a desire to contest 
the result.  In this regard, the Board notes that an 
applicable VA regulation specifically provides that the 
filing of additional evidence after receipt of notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
See 38 C.F.R. § 20.304.  In the absence of a timely NOD with 
the July 1995 rating action denying a P/T, the Board finds 
that it thus became final, and the veteran has not claimed 
CUE therein.

The Board, below, has found that the veteran has not 
presented a valid claim of CUE in the 6 March 1996 rating 
action denying a P/T.

Following the final, unappealed July 1995 rating action 
denying a P/T, the RO by rating action of January 1999 
granted a P/T effective 19 March 1996.  The Board finds that 
19 March 1996, the date the RO received the veteran's letter 
which it construed to be his reopened claim for a P/T, is the 
proper effective date for the grant of a P/T, as the record 
contains no formal claim for a P/T or any communication from 
the veteran or his representative subsequent to the July 1995 
rating action and prior to 19 March 1996 indicating an intent 
to apply for a P/T as would constitute an informal claim 
therefor.  Although the veteran submitted a copy of his 
December 1995 medical employability evaluation by a VA 
physician at the time of his May 1996 reopened P/T claim, 
which evaluation contained a medical opinion that the veteran 
was totally and permanently unemployable, this December 1995 
medical record may not be construed as an informal claim to 
reopen the P/T claim as of December 1995 under the provisions 
of 38 C.F.R. § 3.157, inasmuch as the December 1995 medical 
evaluation was not a VA examination report, but rather a form 
completed by the VA physician and originally submitted in 
connection with the veteran's application for SSA benefits 
through a State agency.  As a State (non-VA) medical record, 
the December 1995 medical evaluation might, at most, have 
merited consideration as an informal claim for a P/T as of 
the date it was received by the RO in May 1996, but such 
consideration is irrelevant in this claim for an earlier 
effective date for the grant of a P/T, inasmuch as a P/T has 
already been granted effective 19 March 1996.  Lastly, the 
Board notes that the veteran has not alleged that he was 
prevented from applying for a P/T by reason of disability 
prior to 19 March 1996.  Inasmuch as no effective date 
earlier than 19 March 1996 is warranted for a P/T on the 
facts of this case under the applicable law and regulations, 
the appeal is denied.

The Board notes that in September 1996 the SSA found the 
veteran entitled to disability benefits from April 1988.  
However, that award was made on the basis of the veteran's 
claim for SSA benefits filed with that agency, and is a 
benefit separate and distinct from his claim for a P/T filed 
with the VA, a separate government agency.  VA regulations 
require that a claim for a VA benefit be filed with the VA, 
and thereafter VA regulations govern the award or denial of 
any benefit, and the effective date of any award.  There is 
no statutory or regulatory authority for the determinative 
application of SSA regulations to the adjudication of VA 
claims, and the VA has not adopted certain SSA regulations 
that would generally be beneficial to a claimant.  See Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, the fact that the 
SSA in 1996 awarded the veteran disability benefits from 1988 
under applicable SSA regulations has no bearing upon the VA's 
decision to award the veteran a P/T from 19 March 1996 under 
separate and distinct VA regulations.

The Board has also considered the request that the "benefit 
of the doubt" with respect to any issue material to the 
determination on appeal be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); see Gilbert.  The Board finds that the 
benefit of the doubt doctrine is not for application in this 
case, inasmuch as the evidence neither supports the veteran's 
claim for an effective date prior to 19 March 1996 for the 
grant of a P/T, nor does there exist an approximate balance 
of positive and negative evidence ("equipoise"), but rather 
there is a clear preponderance of the negative evidence 
regarding the merits of the claim.   

B.  Whether there was CUE in the 6 March 1996 Rating Action 
Denying a P/T

Under the applicable criteria, the law grants a period of 1 
year from the date of the notice of the result of the initial 
determination for initiating an appeal by filing an NOD; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating action which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
U.S. Court of Appeals for Veterans Claims (Court) propounded 
a 3-pronged test to determine whether CUE was present in a 
prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  In Fugo v. 
Brown, 6 Vet. App. 40 (1993), the Court refined and 
elaborated on that test.  "...CUE is a very specific and rare 
kind of 'error.'  It is the kind of error, or fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.... If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error ... 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger."

After a review of the record, the Board concludes that the 
veteran has not presented a valid claim of CUE in the 6 March 
1996 rating action denying a P/T.  The arguments propounded 
in support of the CUE claim by the veteran's representative 
in January 2000 amount to nothing more than a simple 
disagreement as to how the medical evidence was weighed or 
evaluated in arriving at the decision to deny a P/T in 1996.  
Moreover, the nonspecific errors referenced in the 
representative's written arguments of July 2000 and June 2001 
do not point with any degree of specificity to what the 
alleged error is.  As such, they constitute examples of 
situations which the Court in Russell and Fugo specifically 
provided are not CUE.  In the absence of more than a simple 
disagreement as to how the facts were weighed or evaluated, 
and in the absence of specific allegations of error of fact 
or specific laws or regulations, the Board concludes that the 
veteran has not presented a valid claim of CUE in the 6 March 
1996 rating action denying a P/T, and the appeal as to that 
issue is denied.   


ORDER

An effective date prior to 19 March 1996 for the grant of a 
P/T is denied.  As a valid claim of CUE in the 6 March 1996 
rating action denying a P/T has not been presented, the 
appeal as to that issue is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

